Title: From George Washington to Lieutenant Colonel Benjamin Temple, 28 March 1778
From: Washington, George
To: Temple, Benjamin



Sir
Head Quarters Valley Forge 28th March 1778

I am favd with yours of the 20th ulto and am glad to find that you have been able to procure most of the Articles necessary for the Cloathing of the 1st Regt of Light Dragoons. Colo. Bland and Colo. Baylor have full powers to purchase a number of Horses, to accomplish which they are supplied with Cash and I doubt not but they will be successful. The reinlisted Men and those upon furlough may be sent to Camp upon some of those Horses. Major Jameson, who was called to Virginia upon his private Business, was directed to assist Colo. Bland and Baylor in the purchase of Horses. You will therefore be pleased to return and take the command of the Regiment as soon as you have secured a proper quantity of Cloathing. I am Sir Yr most obt Servt.
